Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keqi (CN 2250363) in view of Mandawewala (PG Pub. 2007/0087162) as evidenced by "India Cotton and Textile Industries”, Allied Publishers, 1999 in further view of Ezaki et al. (JPH 09-302545). 
Regarding claims 1-8, Keqi teaches a towel product comprising a honeycomb weave structure [Abstract]. Keqi does not teach the claimed yarn composition, yarn length or method of making the yarns. 
However, in the analogous art of towels, Mandawewala teaches a towel woven only by entirely hollow yarns made or raw cotton (Shankar 6 cotton is raw cotton as evidenced by "India Cotton and Textile Industries”, Allied Publishers, 1999) wherein the hollow yarns are made by twisting fibers of raw cotton having a length of 28-32mm in order to provide super absorbent hygro, hydrophilic yarns and fabrics, fabrics which are highly absorbent, quick drying, increase 
In light of the motivation for using the claimed yarn composition, yarn length or method of making the yarns, as disclosed by Mandawewala as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed yarn composition, yarn length or method of making the yarns of Mandawewala in Keqi in order to provide super absorbent hygro, hydrophilic yarns and fabrics, fabrics which are highly absorbent, quick drying, increase in bulk after drying, and have lower tendency to limit and thereby arrive at the claimed invention.
The previous combination is silent regarding the claimed hollow ratio. However, in the analogous art of hollow yarns, Ezaki et al. teach a hollow yarns with hollow ratios of 10-60% because said hollow ratios increase heat retention properties and the hand properties and improve anti-pill properties and elasticity [0013].  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation for using the claimed hollow ratio, as disclosed by Takeuchi et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed hollow ratio of Ezaki et al. in the previous combination in order to increase heat retention properties and the hand properties and improve anti-pill properties and elasticity and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues polyester fiber is necessary for Ezaki. While Ezaki teaches polyester can be used, in no way is polyester required in Ezaki. Paragraph 0016 of Ezaki states “The sheath component can be appropriately selected and used as long as it is a fiber having anti-pill properties, but in the present invention, in order to provide a comfortable woven or knitted fabric, it is preferable to use a fiber having low hygroscopicity”. Paragraph 0007 of Ezaki states “The spun yarn of the present invention is made of hydrophilic fibers such as polyvinyl alcohol-based fibers, natural fibers such as rayon, cotton, silk, linen and wool, and hydrophobic fibers imparted with hygroscopicity and water absorption to absorb moisture. It is possible to improve the properties and water absorption.” As evidenced by Onodero (PG Pub. 2005/0202741), cotton fibers can be anti-pilling and therefore Onodero does teach only cotton yarns and polyester is not required. It is noted that Onodero is not limited to preferred embodiments, but is relied upon for all that is taught by Onodero. Further Mandawewala teaches exclusively cotton hollow yarns. 
Applicant argues solid yarns must be combined with Ezaki whereas in the present invention, only hollow yarns are required. Paragraph 0027 of Ezaki states “Although it is possible to construct a woven or knitted fabric using only such a hollow spun yarn, it is also possible to manufacture a woven or knitted fabric using a hollow spun yarn and a solid yarn in terms of the morphological stability of the hollow portion.” Therefore, it is abundantly clear solid yarns are in no way required by Ezaki. Ezaki again teaches an embodiment where solid yarns are used, but is not limited to particular embodiments, but is relied upon for all that is taught by Ezaki. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
No claims are allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789